                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


DONALD BUFORD,

             Plaintiff,

      v.                                             Case No. 19-CV-887

MARK J. JENSEN,
CORY A. SABISH,
JOHN DOE OFFICER, AND
BELINDA SCHRUBBE,

             Defendants.


                               SCREENING ORDER


      Plaintiff Donald Buford, an inmate confined at the Waupun Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that the

defendants violated his constitutional rights. Buford has paid the $400 filing fee.

This order screens his complaint.

   1. Screening the Complaint

      2.1 Federal Screening Standard

      Under the Prison Litigation Reform Act, the court must screen complaints

brought by prisoners seeking relief from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a

complaint if the prisoner raises claims that are legally “frivolous or malicious,” that
fail to state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

      In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a

claim, a complaint must include “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must

contain enough facts, accepted as true, to “state a claim for relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556).

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the

United States, and that whoever deprived him of this right was acting under the

color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015)

(citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

The court construes pro se complaints liberally and holds them to a less stringent

standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                           2
      1.2 Buford’s Allegations

      Buford filed a forty-seven-page complaint against defendants Nurse Mark

Jensen, Lieutenant Cory Sabish, John Doe, and Health Services Unit Supervisor

Belinda Schrubbe. When the incident giving rise to this case occurred, Buford was

incarcerated at the Waupun Correctional Institution (WCI) and the defendants

worked there.

      Buford alleges that on June 19, 2013, he suffered an asthma attack while

sitting at a computer in his math class. He fainted, fell forward, and hit his head on

the keyboard. Buford then fell backward and heard a loud “pop sound” as he landed

on the floor on his tailbone. He felt extreme pain in his lower back and also felt pain

in the back of his neck from hitting his head on the keyboard. He rolled over and

tried to breathe, which was difficult due to the asthma attack, and asked for his

inhaler. Buford’s teacher sat on the floor with him and told him to hold on and that

his inhaler was coming.

      A few minutes later, defendant Nurse Mark Jensen arrived. Buford told

Nurse Jensen he was having an asthma attack and needed his inhaler. Jensen “put

some little thing on my finger, looked at it and said to me, your blood is low in

oxigen [sic] cause you are hyperventilating. You don’t need no inhaler.” (ECF No. 1

at 6.) He told Buford to breathe slowly or not breathe at all. As Buford was still

gasping for air, he told Jensen he was still in pain and that his back hurt. Jensen

told Buford he would have to get up and walk back to his cell. Buford tried but could

not walk. Jensen denied Buford his inhaler and denied him medical treatment for

                                          3
his back and neck pain. Jensen pushed Buford in a wheelchair to his cell hall and

had staff help Buford crawl up the stairs and down a long hallway to his cell. He did

not give Buford medical treatment.

      Jensen put Buford on the list to be seen by the medical doctor the next day.

That left Buford to suffer in pain for twenty hours in his cell until he was seen by

the doctor the next day. The day after the injury, Dr. Manlove examined Buford and

diagnosed him with an acute back sprain. Dr. Manlove ordered that Buford receive

an injection of Toradol right after seeing him and also prescribed Buford Naproxen

for pain. Upon transfer to the Wisconsin Resource Center, Buford continued to

receive treatment for his back and neck injury.

      Defendants Sabish and John Doe were present when Jensen refused to give

Buford an inhaler for his asthma and when he refused him treatment for his back

and neck injury. They were also present when Buford was forced to crawl up the

stairs and to his cell, and they knew that Buford was not going to get treatment

until the next day.

      Defendant Schrubbe made and enforced a rule at WCI that asthma inhalers

are not allowed in school. Buford talked to her about this rule and was told that, if

inmates have an asthma attack in school, staff would consider it to be

hyperventilating. Schrubbe’s intentional disregard for inmates’ need for asthma

inhalers at school caused her to make and enforce this rule, which allowed and

caused Jensen to deny Buford an inhaler as he was having an asthma attack and to



                                         4
try to cover up his actions. Buford’s injuries were caused by not having his inhaler

because of Schrubbe’s rule.

      Buford seeks declaratory relief and monetary damages.

      1.3 Analysis

      Prison officials violate the Eighth Amendment’s prohibition against cruel and

unusual punishment when they act with deliberate indifference to the serious

medical needs of prisoners. Cesal v. Moats, 851 F.3d 714, 720-21 (7th Cir. 2017)

(citing Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). To state a claim for deliberate

indifference for deficient medical care, Buford “must allege an objectively serious

medical condition and an official’s deliberate indifference to that condition.” Id. at

721 (quoting Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      Asthma “can be, and frequently is, a serious medical condition, depending on

the severity of the attacks.” Lee v. Young, 533 F.3d 505, 510 (7th Cir. 2008) (quoting

Board v. Farnham, 394 F.3d 469, 484 (7th Cir. 2005)). Buford alleges that he had

serious trouble breathing, fainted, and fell and injured himself as a result of his

asthma attack. The court assumes that he had a serious medical need based on his

asthma attack. In addition to the asthma attack, Buford injured his lower back and

neck. Buford’s back and neck injury is also a serious medical need. See Lee v.

Young, 533 F.3d 505, 509 (7th Cir. 2008) (citing Greeno v. Daley, 414 F.3d 645, 653

(7th Cir. 2005) (A medical condition is serious if it “has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person

would perceive the need for a doctor’s attention.”)).

                                           5
      To demonstrate deliberate indifference, Buford must show that the

defendants “acted with a sufficiently culpable state of mind, something akin to

recklessness.” Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011) (quoting Johnson

v. Snyder, 444 F.3d 579, 585 (7th Cir. 2006)). A prison official acts with a

sufficiently culpable state of mind when he knows of a substantial risk of harm to

an inmate and either acts or fails to act in disregard of that risk. Id. (citing Roe v.

Elyea, 631 F.3d 843, 857 (7th Cir. 2011)). The fact that a prisoner received some

treatment does not foreclose his deliberate indifference claim if the treatment

received was “so blatantly inappropriate as to evidence intentional mistreatment

likely to seriously aggravate his condition.” Id. (quoting Greeno, 414 F.3d at 653.).

      Buford has sufficiently alleged that defendant Nurse Jensen acted with

deliberate indifference when he refused to give him his inhaler for his asthma

attack, denied him immediate treatment for his back and neck injury, and delayed

his treatment. See id. Buford has also sufficiently alleged that defendants Sabish

and John Doe acted with deliberate indifference because they stood by when Nurse

Jensen refused to treat Buford and delayed treatment. See McGee v. Adams, 721

F.3d 474, 483 (7th Cir. 2013) (citation omitted) (nonmedical officers may be found

deliberately indifferent if they have a reason to believe, or actual knowledge, that

medical personnel are mistreating, or not treating, a prisoner).

      Buford may also proceed on a claim against defendant Schrubbe at this stage.

While Schrubbe did not have any direct participation in the incident, she allegedly

made and enforced a rule that did not permit inmates to have their inhalers at

                                           6
school, which arguably caused Buford’s injuries. See Childress v. Walker, 787 F.3d

433, 439-40 (7th Cir. 2015) (quoting Brokaw v. Mercer Cty., 235 F.3d 1000, 1013

(7th Cir. 2000) (“In the case of those responsible for setting policy, liability will

result from the institution of a ‘policy that, when enforced, causes a constitutional

deprivation.’”)).

       Buford will need to use discovery to identify the real name of the John Doe

defendant.

3. Conclusion

       THEREFORE, IT IS ORDERED that Buford’s motion for leave to proceed

without prepaying the filing fee (ECF No. 2) is DENIED AS MOOT.

       Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendants Mark J. Jensen, Cory Sabish, and B. Schrubbe. It is ORDERED that,

under the informal service agreement, those defendants shall file a responsive

pleading to the complaint within 60 days.

       IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.




                                            7
       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-

Filing Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each

filing to the court to the following address:

                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

       Buford is further advised that failure to make a timely submission may

result in the dismissal of this case for failure to prosecute. In addition, the parties

must notify the Clerk of Court of any change of address. Failure to do so could

result in orders or other information not being timely delivered, thus affecting the

legal rights of the parties.

       Dated at Milwaukee, Wisconsin this 29th day of July, 2019.




                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge

1
  The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.
                                       8
